Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Applicants’ arguments and amendments filed on 10/11/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1-4, 6-20 are pending in this application.
Claims 14-20 have been withdrawn.
Claims 1-4, 6-13 have been rejected.

Double Patenting
4.	 The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken w within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1) (1) - 706.02(1) (8) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visitwww.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., FTO/SB/25, FTO/SB/26, FTO/AIA /25, or FTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

5. 	Claims (1), 11, 5, 7, 8, 9, 10, 12, 13 of the present application 15/011797 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims (1,3), 2, 5, 7, 8, 9,10, 11,13, 14 of co-pending application 15/376298. Although the claims at issue are not identical, they are not patentably distinct from each other. It is to be noted that parenthesis’ indicate combinations of claim limitations that are similar.
The reason is the co-pending claims 1,3 teach a composition having carbohydrate, lipid, dietary butyrate and protein component having the SEQ IDS as in claim 3 and the present application recites the claim 1 containing the claim limitations of claims 1,3 of the copending application 15/376298. It is also to be noted that claims 1, 5, 7, 8, 9, 10, 11, 12, 13, 14 (withdrawn claim) of the present application 15/011797 are similar to the claims (1, 3), 2,5,7,8,9,10,11,13,14 (withdrawn) respectively of co-pending application 15/376298.
Likewise, claims (1, 6), 11 (probiotic), 7, 8, 9, 10, 12 (glucan), 13 (infant formula) of 15/011797 of the present application are similar to the claims (1, 3), 2 (probiotic), (8, 9, 10, 11), 12 (glucan), 14 (infant formula) of co-pending application 15/376330. It is to be noted that parenthesis indicate combination of claim limitations that are similar.
It is to be noted that applicants should also consider if some additional claims are not mentioned here but are identical/similar to be ODP, in order to take the necessary steps to proceed for further prosecution.

patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7. 	Claims 1- 4,6-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.

8. 	Claim 1 recites “an extensively hydrolyzed protein’. However, it is unclear what is meant by this phrase “extensively hydrolyzed”. In other words, what degree of hydrolysis and/or what type of end product in terms of any parameters like size, molecular weight, peptide chain length etc. would define the hydrolysis of the protein is ‘extensively hydrolyzed’. Therefore, claim 1 is unclear.

Claim Rejections -35 USC §103
9. 	The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	 Claims 1-4, 6-9, 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of Banavara et al. US 2014/0255538 in view of Stahl et al. US 2010/0216740 and further in view of Nittynen et al. (in Scandinavian Journal of Food and Nutrition 51 (2): 62-66, 2007) and in view of Meyer et al. USPN 4973489 and Raz E et al. US 2005/ 0180962 in view of Haji Begli et al. US 2008/0213341 and further in view of Berni Canai et al. US 2011/0098319.

12.	 Regarding claims 1, 4, 6, 13, Rangavajla et al. discloses an infant formula containing partially hydrolyzed protein, carbohydrate, lipid, vitamins and minerals ([0036]). Rangavajla et al. also discloses that the lipid source can be any known in the art ([0036]). Rangavajla et al. also discloses that the nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins, whey and casein (in Abstract, [0029]), followed by combining a source of carbohydrate and lipid source to form infant formula ([0013]) which becomes similar to proteins found in human milk ([0014)).
Rangavajla et al. discloses a nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins, whey and casein (in Abstract, [0029]). Applicants’ specification identifies the recited sequences as ‘protein equivalent source’ is provided by a whey, casein hydrolysate, and hydrolyzed by Protease N (in applicants’ specification, in PGPUB, [0019], [0089], [0091], [0093]). Therefore, the sequences of claim 1 is inherent to the whey and casein protein hydrolyzed in infant formula. Infant
formula thus comprises SEQ ID NOs: 4, 13, 17, 21, 24, 30-32, 51, 57, 60, and 63. Regarding the limitation that the peptides recited in the instant claim be between 1 -99% of the protein component, Rangavajla et al. discloses that casein: whey protein can be 60:40 ([0025]) and casein source can be non -fat milk solid ([0027]) and both of them can make 50% protein on a dry weight basis (in Abstract, [0028)).

It is to be noted that amended claim 1 recites “ each of the following individual peptides” and contains the peptides made by hydrolyzing a whey, casein hydrolysate, and hydrolyzed by Protease N as disclosed by Rangavajla et al. (in Abstract and in [0030)]). It is also to be noted that this specific enzyme has been used for hydrolysis to obtain claimed hydrolyzed peptides as evidenced by applicants’ specification (in applicants’ specification, in PGPUB, [0085], Table 1). Therefore, the similar sequence IDs in the amended claim 1 would have been obtained by hydrolyzing the whey and casein protein hydrolyzed milk by using the disclosed method by Rangavajla et al and would result in the hydrolyzed product with the peptides including the similar SEQ ID of the peptides of the presently claimed invention.
Rangavajla et al. is silent about
(i) dietary butyrate and
(ii) dietary butyrate in an amount from about 22 mg/100 Kcal to about 280 mg/100 Kcal is present in the nutritional composition.

(iv) polydextrose
(v) and galacto-oligosaccharide
With respect to (i), and (ii), Rangavajla et al. discloses that lipid is 3 to 7 g/100 Kcal ([0036]). Rangavajla et al. ([0036] discloses lipid source can be any known in the art ([(0036]). Therefore, as the lipid source of Rangavajla et al. can be any known in the art, it can be modified with the teaching of Banavara et al. to incorporate fractionated milk fat having ‘butyrate’ which is beneficial for infant formula as an additional fat supplement/a fat supplement having dietary butyrate also as taught by Stahl et al. ([0050]) in order to provide nutritional element which is beneficial for infant formula as an additional fat supplement/a fat supplement having dietary butyrate and discussed below.
Banavara et al. discloses that butyric acid is present 4.4 g/l00g lipid (fatty acid) and after fractionation, it is reduced to 1.0 g/l00gm ([0081]). Therefore, it (after fractionation) can be supplemented with the butyrate in order to bring normal amount of 4.4 gm/l00gm present in milk fat (actual). It is to be noted that approximately 3 gm lipid has 132 mg and 7 gm lipid has about 308 mg butyric acid (44mg butyric acid/g lipid) and can be substituted with the equivalent amount of butyrate in infant formula and therefore, it meets claim limitation of “from about 22 mg/100 Kcal to about 280 mg/100 Kcal’ as claimed in amended claim 1.
Regarding glycerol ester of butyric acid, Haji Begli et al. discloses butyric acid ester as e.g. glycerol ester of butyric acid ([(0058]) can be used as a source of butyrate 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the nutritional composition of Rangavajla et al. ([0036] of Rangavajla et al. e.g. lipid source can be any known in the art) with the teaching of Banavara et al. to incorporate fractionated milk fat having ‘butyrate’ in order to provide nutritional element which is beneficial for infant formula as also taught by Haji Begli et al. as a source of butyrate ([(0001]) in food ([0051]) including milk ([(0052]) and can be used for human individual including children also ([0047]) which can be in the form of glycerol ester of butyric acid ([0058]) has the benefits of providing butyrate source administration in organoleptically neutral form ([0035)), provides stable form which is not degraded by the enzymes during transport to the intestine ([0015]) and provides a continual and long-lasting source for butyrate in the large intestine to protect intestinal health ([0022]).
Regarding amide derivatives of butyrate, Berni Canani et al. discloses that a novel derivative of short chain fatty acids, e.g. derivatives of butyric acid is incorporated ([0026] e.g. phenylalanine butyramide derivative, [0046], [0048]) in the nutritional composition. The motivations are these butyrate derivatives are suitable for (i) easy oral administration, (ii) to treat chronic diseases, (iii) having good storage stability, (iv) less 
It is to be noted that even if Barni canai et al. does not specifically mention “infant formula’, Barni Canai et al. discloses that phenyl alanine butyramide derivative has multi-benefits as discussed above (in Barni Canai et al. [0001], [0026], [0027]) and the benefits are common irrespective of any nutritional composition including infant formula also.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis)’.
One of ordinary skill in the art before the effective filling date of the invention would have been motivated to further modify modified Rangavajla et al. to include the teaching of Berni Canani et al. to include butyric acid as phenylalanine butyramide derivative in order to achieve the benefits of e.g. suitable for (i) easy oral administration,
 (ii) to treat chronic diseases, (ili) having good storage stability, (iv) less hygroscopic (v) phenylalanine provides best amide derivatives with amino acid counterpart best amide derivatives for its organoleptic property when used as a nutritional supplement and with other benefits too ([0001], [0026], [0027]).

Meyer et al. discloses that low-calorie fat substitute sugar derivative is polydextrose, polygalactose etc. (at least in Background section col 1 lines 18-25).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the nutritional composition of Rangavajla et al. with the teaching of Raz et al. to incorporate polydextrose as suitable sweeteners ([0121]) in the composition and polydextrose also serves as low - calorie fat substitute sugar derivative is polydextrose, polygalactose etc. in order to protect from heart diseases, obesity etc. as taught by Meyer et al. (in Background section col 1 lines 18-25).
With respect to (v), NPL Nittynen L et al. discloses that the use of galactooligo- saccharide (GOS) supplementation serves as prebiotic and provides the benefits of relieving constipation and having bifidogenic effect to infant formula, helps to reduce constipation (in Abstract and page 62 col 2 last paragraph) and provides good bowel movement by stimulating peristalsis in colon (page 64 col 2 last paragraph).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the nutritional composition of Rangavajla et al. with the teaching of NPL Nittynen L et al. to supplement
galactooligo-saccharide (GOS) which serves as prebiotic and provides the benefits of relieving constipation and having bifidogenic effect to infant formula (in Abstract and page 62 col 2 last paragraph).

(a) First, Nitynen et al. discloses Galacto-oligosaccharide (GOS) (At least in Abstract and in page 64 col 2 list few lines and page 65 col 1 first paragraph).
NPL Nitynen et al. also specifically discloses that “Intestinal microbiota” (page 64 col 1 last paragraph). Nittyen et al. also discloses that the utilization of GOS by the
bacteria results the production of SOFA under in vitro condition (page 64 col 2 last paragraph). Therefore, NPL Nittyen et al. interpreted that the in vitro experiment is in support of lowering colonic pH by the intestinal bacteria (page 64 col 1 last paragraph) stimulate growth of good bacteria e.g. lactic acid bacteria and suppress the growth of bad bacteria (page 65 col 1 first paragraph). Therefore, NPL Nittyen et al. has support for endogenous butyric acid/butyrate production by GOS.
(b) It is also to be noted that the combinations of prior art disclose the ingredients polydextrose and GOS which meets claimed components in the claimed composition. Therefore, the disclosed individual components e.g. GOS and polydextrose having identical or similar structure and function of the claimed GOS and polydextrose. Therefore, the nutritional composition containing GOS and polydextrose would provide the function of “stimulating endogenous butyrate production when present in the composition’.
Additionally, according to MPEP 2112 V according to MPEP 2112 V, “Once a reference teaching a product appearing to be substantially identical is made the basis of 

13.	 Regarding claim 2, Rangavajla et al. also discloses that amount of protein typically can vary from about 1 to about 5 g/100 Kcal ([0036)).

14. 	Regarding claim 3, it is to be noted that the “Table 1” as no deleted in claim 3 contains the peptides now claimed made by hydrolyzing a whey, casein hydrolysate, and hydrolyzed by Protease N as also evidenced by applicants own specification (in applicants specification, in PGPUB, [0085], Table 1), therefore, the sequence IDs in the amended claim 3 would have been obtained by hydrolyzing the whey and casein protein hydrolyzed milk. It is also within the skill of one of ordinary skill in the art to optimize the hydrolysis step in order to get “at least 10 additional peptides from the hydrolyzed protein as claimed in claim 3.
It is to be noted that claim 1 is broad and it recites the identical enzyme protease N mediated partial hydrolysis of milk proteins, whey and casein and substrate as disclosed by Rangavajla et al. (e.g. protein used in infant formula) (in Abstract, [0029)). Therefore, the hydrolyzed product of Rangavajla et al. would encompass the claimed peptides present in the claimed invention.

15. 	Regarding claims 7, 8, modified Rangavajla et al. disclose that butyrate has beneficial effect to use in infant formula (in Stahl et al. [0050]).

Banavara et al. discloses that the lipid source can be an enriched lipid fraction which comprises structured fat globules and is used in the nutritional composition (in Banavara et al., Abstract, [0052], [0053] e.g. butyric acid, [0054}).
Banavara et al. also discloses that the lipid source includes milk-fat globule membrane (Abstract, [0035]) in order to have stabilized milk fat globules ([0006]) and an enriched lipid fraction in the composition which provides better improved digestion and also provide a synergistic and additive beneficial health effects (Abstract) to meet claim 8. Banavara et al. also discloses that milk fat globules in an infant formula is better than vegetable oils ([0014], [0021], and [0030]) in order to provide infant product.
One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to further modify nutritional composition of modified Rangavajla et al. with the teaching of Banavara et al. to provide an enriched lipid fraction to substitute ‘lipid source’ in order to have structured fat globules with an improved digestion (in Banavara et al. Abstract; [0052], [0053] [0054}).
Claims 7, 8 are also considered as product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining
the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art.

In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and
the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Qr. 1983).



17. 	Regarding claim 11, Rangavajla et al. also discloses that the composition can include probiotic also ([0038]).

18. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of secondary prior arts as applied to claim 1 and further in view of Khoury et al. (in J Nutrition and Metabolism pages 1-28,2012).

19. Regarding claim 12, modified Rangavajla et al. do not disclose beta glucan in the composition.
B-Khoury teaches that "...beta glucan ((3-glucan)... a dietary fiber readily found in oat and barley bran... is a relatively inexpensive milling byproduct, and it is added to foods on the assumption that this will contribute to health benefits" (p 1,2nd Col, 1st paragraph) and that "[beta] glucan also contributes to glycemic control" (thus lowering the incidence of metabolic syndrome, p6, 2nd Col, bottom).

Response to arguments
20.	Applicants arguments and amendments overcome the 112 second paragraph rejection of claim 10. However, the 112 second paragraph rejection is maintained. 


21.	Applicants indicated that applicants will consider to submit TD when there will be an indication of allowable subject matter. 

22.	Applicants argued in remarks section, on page 8 last few lines and on page 9 first paragraph that “ The exemplary composition that Examiner refers to in paragraph [0081] is actually a table showing the lipid profile of actual milk compared to the lipid profile of fractionated milk fat produced by a melting point fractionation procedure. The fractionated milk fat can be combined to create milk fat globules. The amount of the fatty acid is shown before and after the fractionation procedure in the following excerpt of the table following [0081]: Thus, the milk fat fractionation procedure results in a lower amount of butyric acid, specifically 1.0 g/ 100 g fractionated milk fat rather than the 4.4g/100 g fractionated milk fat quoted by Examiner. See Office Action, p. 8.”
In response, it is to be noted that in the office action, it was mentioned that “Banavara et al. discloses that butyric acid is present 4.4 g/l00g lipid (fatty acid) and after fractionation, it is reduced to 1.0 g/l00gm ([0081]). Therefore, it (after fractionation) can be supplemented with the butyrate in order to bring normal amount of 4.4 
It is also to be noted that even if we consider without supplementation, it is 1% (1g/100g for fractionated). Therefore, 1% of 3gm lipid (3000mg) is 30mg and 7 gm lipid has about 70 mg lipid and still it meets the claimed range amount of 22mg/100Kcal. -280 mg /100 Kcal.
However, one of ordinary skill in the art can include butyric acid (C4:0) as sodium butyrate as butyrate is also supplement/a fat supplement having dietary butyrate also as taught by Stahl et al. ([0050]) in order to provide nutritional element which is beneficial for infant formula as an additional fat supplement/a fat supplement having dietary butyrate and discussed below.
It is to be noted that as because Stahl et al. discloses that an increased butyrate in the infant’s intestine is beneficial, therefore, it was stated that one of ordinary skill in the art can be motivated with the teaching of Stahl et al. ([0050]) to consider even supplementing at a higher range of butyrate (but it meets the claimed range) which is equivalent to percent butyric acid with respect to the actual lipid in the original fat globule prior to fractionation to supplement the loss due to fractionation. 
However, as discussed, percent butyrate supplementation under both the fractionated and unfractionated conditions meet the claimed invention.



In response, it is to be noted that Rangavajla et al. discloses infant formual and mentioned lipid source can be any known in the art, including vegetable oil ([0036]) and therefore, milk lipid is considered as very appropriate for infant formula. 

24.	Applicants argued in remarks section, on page 10 second paragraph that “Similarly, Haji Begli teaches that its butyrate results from providing sugar alcohols (polyols) or butyric acid esters of carbohydrate polyols that can be fermented in the recipient's gastrointestinal tract. See Haji Begli, [0021]-[0026]. Haji Begli is completely silent on the presence of a milk fat in its compositions, and thus cannot teach, disclose or suggest that the butyric acid is in the form of glycerol esters of butyrate and amide derivatives of butyrate”.
In response, it is to be noted that Stahl ([0036]) has been discussed above. 
Regarding glycerol ester of butyric acid, applicants allegation that Haji Begli et al. teaches butyric acid ester of carbohydrate polyols that can be fermented in the recipient’s gastrointestinal tract ([0021]-[0026]) is not the only disclosure by Haji Begli et al. However, in brief, Haji Begli et al. discloses in [0021]-[0026] that from the fermentation of polyol (sorbitol) only 0.3 g butyrate results ([0021]) and it increases when the butyric acid ester of polyol is used more butyrate is available to the intestine ([0022]). Therefore, these paragraph also teaches butyric acid esters are more effective. However, it is to be noted that, the prior art should be considered as a whole. Therefore, in addition to this, Haji Begli et al. also discloses that in another preferred embodiment ([0053]), the butyric acid glycerol ester ([0056], [0058]) in food ([0051]) including milk ([0052]) and can be used for human individual including children also ([0047]) which  

25.	Applicants argued in remarks section, page 11 that
 “B. The claimed invention is not inherently obvious in view of the prior art”.
In response, under this section B, examiner considered all the arguments. However, it is to be noted the combinations of disclosed prior arts of record meet all the ingredients and their amounts of the claimed composition. Therefore, it would have been obvious that the disclosed composition would have the similar property as claimed in the claimed composition.
With respect  to the argument made for the secondary prior art by  Nittynen et al. under this section (page 11 under section B), it is to be noted that NPL Nittynen L et al. discloses that the use of galactooligo- saccharide (GOS) supplementation serves as prebiotic and provides the benefits of relieving constipation and having bifidogenic effect to infant formula, helps to reduce constipation (in Abstract and page 62 col 2 last paragraph) and provides good bowel movement by stimulating peristalsis in colon (page 64 col 2 last paragraph). Therefore, as mentioned above, we should consider the disclosure as a whole. The disclosure by Nittyen et al. that discloses in vitro, not in vivo result of SCFA production, this effect has not been considered by one of ordinary skill in the art for the motivation to combine and modify primary prior art with GOS. Although, it is to be noted that Nittyen et al. does not exclude in vivo fermentation in the intestine. Rather, Nittyen et al. also disclosed also “which lowers colonic pH” which stimulate 
However, the allegations that “ the effect of GOS on the concentration of SCFA in the feces is contradictory” (in page 65 left col, first paragraph) is interpreted as  it is a disclosed fact that as SCFA are rapidly absorbed, so the amount in the feces do not correspond the actual amount produced in the colon.  Rather, it discloses implicitly that GOS participates in the production of SCFA  in the intestine i.e. under in vivo condition also There is nothing related to this disclosure by which NPL Nittyen is not combinable. 
However, as mentioned above, these are not the determining factors for motivation. 
 
26.	Applicants argued in remarks section, page 12 that
“C. No motivation to combine the references save impermissible hindsight”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



28.	Applicants argued in remarks section, on page 14 last paragraph that “It is impermissible to use the claimed invention as an instruction manual or "template" to piece together the teachings of the prior art so that the claimed invention is rendered obvious. In re Gorman, 933 F.2d 982, 987, 18 USPQ2d 1885, 1888 (Fed.Cir.199 1); see also In re Fritch, 23 U.S.P.Q.2d 1780 (Fed. Cir. 1992). Further, the CAFC has previously stated that "[o]ne cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention." In re Fine, 837 F.2d 1071, 1075, 5 USPQ2d 1596, 1600 (Fed. Cir.1988).”
In response, it is to be noted that the rejection uses the teachings of the prior art to motivate arriving at the claimed invention.
Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
29.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799